                         IN THE UNITED STATES DISTRICT
                      COURT FOR THE DISTRICT OF COLORADO

    Case No. 17-cv-03057-DDD

    GAGANDEEP SINGH,

             Petitioner,

    v.

    WILLIAM BARR,1 in his capacity as Attorney General of the United States,
    JEFFREY LYNCH, in his capacity as Field Office Director of ICE in Colorado,
    KEVIN MCALEENAN, in his capacity as Secretary of Homeland Security,
    JOHNNY CHOATE, in his capacity as Warden of GEO Aurora ICE Detention,
    JASON MIKESELL, in his capacity as Teller County Sheriff,

             Respondents.


                                           ORDER


            This matter is before the Court on a Petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241. (Pet., Doc. 6.) Petitioner Gagandeep Singh entered

the United States illegally and applied for asylum, withholding of removal, and

relief under the United Nations Convention Against Torture. In his campaign to



1        William Barr became the Became the Attorney General and Kevin McAleenan
         became the Secretary of Homeland Security during the pendency of this action.
         Pursuant to Federal Rule of Civil Procedure 25(d), these parties are
         automatically substituted for Jeff Sessions and Kirstjen Nielsen as the
         defendants in this suit.
         Even so, the Court notes that the only proper Respondent in a habeas corpus
         action is the Petitioner’s custodian. See 28 U.S.C. § 2242 (providing that the
         proper respondent to a habeas petition is “the person who has custody over [the
         petitioner]”); see also Jimenez v. State of Utah, 665 F. App’x 657, 658 n.2 (10th
         Cir. 2016) (citing Braden v. 30th Jud. Cir. Ct. of Ky., 410 U.S. 484, 494–95
         (1973)).
remain in this country, he has proceeded through an immigration judge, the Board

of Immigration Appeals, the United States Court of Appeals for the Tenth Circuit,

and previously through this Court. He now renews his Petition here. For the

reasons that follow, the Court DENIES the Petition with prejudice.

    I.   BACKGROUND

         The facts are not in dispute, and many of them have been previously

addressed by the Court.2 Petitioner Gagandeep Singh, a native and citizen of India,

contends he was “forced to flee India due to the persecution he suffered on the basis

of his religion (Petitioner is a Sikh while the predominant religion in India is

Hinduism); political opinion, and membership in a particular social group.” (Id. ¶¶

10–11.) On November 3, 2015, he entered the United States at the port of entry in

Nogales, Arizona. (Id. ¶10.) On November 4, 2015, the Department of Homeland

Security (DHS) issued him a notice to appear, “charging him as removable pursuant




2    As discussed below, this is Singh’s second petition to obtain a writ of habeas
     corpus here. See Singh v. Sessions, No. 17-CV-1324-WJM-KMT, 2017 WL
     3397337 (D. Colo. Aug. 8, 2017).
     Following the filing of the instant Petition, Judge Christine M. Arguello, to
     whom this case was initially assigned, ordered Respondents to file a statement
     regarding their position, which they did on March 6, 2018. (Doc. 12; Doc. 14.)
     Judge Arguello further permitted Singh to file a reply within fourteen days of
     that response. (Doc. 12.) More than a year has passed since Respondents filed
     their response, with no reply by Singh. After this matter was reassigned upon
     the undersigned’s appointment, Singh filed a document styled a “Status Report,”
     which is essentially a slightly updated version of his Petition. (Compare Doc. 6
     with Doc. 16.) But notably, even in this “Status Report,” Singh does not dispute
     any facts contained in the response or the affidavit of the supervising detention
     and deportation officer attached thereto. (See Doc. 14, at 17–19.) Therefore, the
     factual content contained therein remains unrebutted.

                                            2
to section 8 U.S.C. § 1182(a)(7)(A)(i)(I)” of the Immigration and Nationality Act.3

(Id. ¶ 12.) On November 13, 2015, Singh was transferred to the Immigration and

Customs Enforcement (ICE) contract detention facility in Aurora, Colorado, where

he remains to this day.4 (Pet. Resp. at 17, Doc. 14; Doc. 16 ¶ 8.)

       Following continuances at Singh’s request, he had a hearing on the merits of

his pleas for asylum, withholding of removal, and pursuant to the Convention

Against Torture5 on September 26 and October 6, 2016, in front of an immigration

judge. (Pet. ¶ 15; Pet. Resp. at 17.) On November 8, 2016, the immigration judge

found Singh’s testimony not credible, denied his requests, and ordered his removal

back to India. (Pet. ¶ 16; Pet. Resp. at 17.) Singh sought Board of Immigration

Appeals (BIA) review of the denial, but on April 26, 2017, the BIA dismissed the

appeal, finding that the immigration judge’s decision was not made in clear error.

(Pet. ¶ 17.) On May 17, 2017, Singh appealed the BIA’s decision by filing a petition

for review with the United States Court of Appeals for the Tenth Circuit.




3   That provision states: “Except as otherwise specifically provided in this chapter,
    any immigrant at the time of application for admission--(I) who is not in
    possession of a valid unexpired immigrant visa, reentry permit, border crossing
    identification card, or other valid entry document required by this chapter, and a
    valid unexpired passport, or other suitable travel document, or document of
    identity and nationality if such document is required under the regulations
    issued by the Attorney General under section 1181(a) of this title . . . is
    inadmissible.” 8 U.S.C. § 1182(a)(7)(A)(i)(I).
4   According to the truncated communication attached to the “Status Report,” ICE
    continues its attempt to deport Singh, but as of March 21, 2019, “[he] was not
    able to be removed.” (Doc. 16-1.)
5   Convention against Torture and Other Cruel, Inhuman or Degrading Treatment
    or Punishment, Apr. 18, 1988, 1465 U.N.T.S. 85.

                                           3
Simultaneously, he filed an emergency petition to stay deportation pending that

appeal. (Id. ¶ 18–19; Pet. Resp. at 18.) On May 22, 2017, the Tenth Circuit denied

the stay (Pet. Resp. at 18), and on January 8, 2018, it formally denied Singh’s

petition for review. Singh v. Sessions, 712 F. App’x 819, 824 (10th Cir. 2018). In

doing so, the Tenth Circuit made clear it would not undermine the decisions below:

             We uphold the adverse credibility ruling. The [immigration
             judge] gave specific, cogent, and detailed reasons. And the
             BIA highlighted many of the inconsistencies, omissions
             and embellishments that the [immigration judge]
             identified. No reasonable adjudicator would be compelled
             to reach a different conclusion.

Id. The circuit court also noted that the parties agreed that Singh was not entitled to

relief on any of his claims in the absence of credible testimony. Id.

      Both before and after the Tenth Circuit’s denials of the stay, on at least

fifteen separate occasions, Singh refused to complete an application for travel

documents for submission to the Consulate of India. (Pet. Resp. at 18.) On June 30

and October 10, 2017, he was served with formal notices of failure to comply

pursuant to 8 C.F.R. § 241.4(g). (Id. at 18–19.) As of March 6, 2018, according to

ICE, India will not repatriate Singh until he completes an application for travel

documents. ICE maintains that there are no additional impediments to Singh’s

deportation other than his noncompliance with this process. (Id. at 19.)

      While the Tenth Circuit decision denying review remained pending, Singh

filed an initial petition for habeas corpus in this Court, challenging his detention

under 8 U.S.C. §§ 1226 and 1231 (hereinafter, Section 1226 and Section 1231). See

generally Singh v. Sessions, No. 17-CV-1324-WJM-KMT, 2017 WL 3397337 (D.


                                           4
Colo. Aug. 8, 2017) (hereinafter, Singh I). In that matter, the Court found Singh’s

Section 1226 claim to be moot because his removal was administratively final per

the decision of the BIA, and Respondents’ authority for detention was therefore

governed by Section 1231. Id. at *2–*3. Further, the Court found that his claims

under Section 1231 were not ripe because his detention of three months following

his final order of removal was well within the presumptively reasonable six-month

time-period announced by the Supreme Court. Id. at *3–*4 (discussing Zadvydas v.

Davis, 533 U.S. 678 (2001)). Therefore, on August 8, 2017, the Court dismissed the

petition without prejudice as premature and permitted Singh to re-file at the close

of the six-month period. Id. at *4.

II.   STANDARD OF REVIEW

      An application for habeas corpus pursuant to 28 U.S.C. § 2241 may only be

granted if the petitioner “is in custody in violation of the Constitution, or laws or

treaties of the United States.” 28 U.S.C. § 2241(c)(3). Federal courts have habeas

jurisdiction to examine the statutory and constitutional bases for an immigration

detention. See Demore v. Kim, 538 U.S. 510, 517–18 (2003); see also Ferry v.

Gonzales, 457 F.3d 1117, 1131 (10th Cir. 2006) (finding district court properly

exercised jurisdiction over alien’s habeas petition challenging his continued

detention without bond or a bond hearing); Soberanes v. Comfort, 388 F.3d 1305,

1310 (10th Cir. 2004) (“Challenges to immigration detention are properly brought

directly through habeas.”) (citing Zadvydas, 533 U.S. at 687–88). “[F]or habeas

petitions challenging present physical confinement, jurisdiction lies only in one



                                           5
district: the district of confinement.” Rumsfeld v. Padilla, 542 U.S. 426, 443

(2002); see also United States v. Scott, 803 F.2d 1095, 1096 (10th Cir. 1986) (“A

§ 2241 petition for a writ of habeas corpus must be addressed to the federal district

court in the district where the prisoner is confined.”). Because Petitioner is detained

in Aurora, Colorado, his Section 2241 Petition was filed properly in this Court.

III.   ANALYSIS

       Singh’s renewed Petition is substantively identical to the one previously

denied by the Court.6 (Compare Pet. with Singh I, No. 1:17-cv-01324, at Doc. 1.) He

again claims “substantive due process,” “procedural due process,” and statutory

violations, and seeks his immediate release from custody, enjoinment of further

detention, and attorney’s fees and costs. (Pet. at 16–17.) Since his initial petition,

only two circumstances have changed: (1) the Tenth Circuit has denied his petition

for review of the immigration judge’s decision, and (2) more than six months have

passed since his April 26, 2017 order of removal became administratively final.7


6   The changes include updating Respondents’ names and the length of Singh’s
    detention. However, the causes of action and the way they are stated remains
    identical.
7   As a threshold matter, Respondents submit that Singh still has recourse to
    additional administrative review under 8 C.F.R. § 241.13 and his Petition should
    therefore be denied under the doctrine of administrative exhaustion. This Court
    has, however, previously declined to find that its jurisdiction over aliens already
    ordered to be removed turns upon exhaustion of that post-order administrative
    process. See Quintana Casillas v. Sessions, No. CV 17-01039-DME-CBS, 2017
    WL 3088346, at *8 (D. Colo. July 20, 2017) (“This court concludes that
    exhaustion of 8 C.F.R. § 241.13 is not a jurisdictional prerequisite for the
    petition in this case.”). While courts have prudentially declined to hear habeas
    corpus petitions when a petitioner failed to invoke 8 C.F.R. § 241.13, Singh has
    proceeded for years without doing so, has twice filed identical habeas corpus
    petitions in this Court, and it is unlikely that the merits of the instant Petition
                                            6
      Initially, the Court has already found that Singh is not being detained

pursuant to Section 1226, but Section1231. See Singh I, 2017 WL 3397337, at *2

(outlining that Section 1231 governs detention of aliens ordered removed, while the

Section 1226 pre-removal period terminates upon the immigration court’s removal

decision). Therefore, even though the Petition again submits that Singh’s

“continued detention under 8 U.S.C. § 1226(c)” is unlawful and unconstitutional, the

only cognizable reading of the Petition is a proffering that his confinement pursuant

to Section 1231 is statutorily unsound or represents an as-applied violation of his

constitutional rights.

      Section 1231 governs the detention, release, and removal of aliens ordered

removed. 8 U.S.C. § 1231(a)(1)(A). “[W]hen an alien is ordered removed, the

Attorney General shall remove the alien from the United States within a period of

90 days.” 8 U.S.C. § 1231(a)(1)(A). The removal period is usually ninety days, but

             [t]he removal period shall be extended beyond a period of
             90 days and the alien may remain in detention during such
             extended period if the alien fails or refuses to make timely
             application in good faith for travel or other documents
             necessary to the alien’s departure or conspires or acts to
             prevent the alien’s removal subject to an order of removal.

8 U.S.C. § 1231(a)(1)(C) (emphasis supplied); see also 8 C.F.R. § 241.4(g) (requiring

service of a notice of failure to comply). This provision precisely addresses the




   would be any different should the Court pause to provide him a third
   opportunity to return here. Therefore, the Court will not exercise its prudential
   prerogative to decline to address the Petition now.

                                           7
situation here: Per this statute, Singh may remain in detention so long as he

refuses to sign his travel documents.

      The Supreme Court has, though, “read significant limitations into [ ]

immigration statutes in order to avoid their constitutional invalidation” that

warrant the Court’s attention. Zadvydas, 533 U.S. at 689. In Zadvydas, the

Supreme Court considered, but rejected, the government’s argument that the

absence of detention time limits in Section 1231 leaves to the Attorney General’s

absolute discretion the length of time for which an alien may be held. Id. at 688–92.

Considering the Fifth Amendment Due Process Clause’s liberty protections, and

noting that removal proceedings are civil in nature, the Supreme Court concluded

that the Constitution demands that once six months have passed after an order of

removal becomes administratively final,

             if the alien provides good reason to believe that there is no
             significant likelihood of removal in the reasonably
             foreseeable future, the Government must respond with
             evidence sufficient to rebut that showing. . . . This 6–month
             presumption, of course, does not mean that every alien not
             removed must be released after six months. To the
             contrary, an alien may be held in confinement until it has
             been determined that there is no significant likelihood of
             removal in the reasonably foreseeable future.

Id. at 701. Thus, “the onus is on the alien to ‘provide[ ] good reason to believe that

there is no [such] likelihood’ before ‘the Government must respond with evidence

sufficient to rebut that showing.’” Soberanes v. Comfort, 388 F.3d 1305, 1311 (10th

Cir. 2004) (quoting Zadvydas, 533 U.S. at 701).




                                           8
      Observing the guidance provided in Zadvydas, the Tenth Circuit has

addressed a claim of “indefinite detention” in circumstances similar to this case. See

Abiodun v. Mukasey, 264 F. App’x 726 (10th Cir. 2008). There, an alien who had

been in federal custody for more than three years and was awaiting final

deportation to Nigeria appealed the district court’s denial of his petition for habeas

corpus. Id. at 729. In finding that the petitioner was not entitled to relief, the

Circuit specifically highlighted the petitioner’s refusal to cooperate with ICE’s

attempts to obtain necessary travel documents and the failure to show that he

would not otherwise be accepted by his homeland of Nigeria. Id. at 729. There, as

here, ICE officials were actively seeking petitioner’s removal and “there [was] no

indication they [would] not succeed.” Id. Although the petitioner had been detained

for longer than six months, that fact standing alone simply did not raise the specter

of indefinite detention. Id.; see also Soberanes, 388 F.3d at 1311 (upholding

continued detention of deportable alien after more than two years of confinement);

Adefemi v. Gonzales, 228 F. App’x 415, 416 (5th Cir. 2007) (per curiam; cited in

Abiodun) (same).

      Considering the burden-shifting framework contained in these authorities,

Singh has failed to make a showing of entitlement to the relief he requests. His

removal period began on April 26, 2017, the date the order of removal became

administratively final. See Singh I, 2017 WL 3397337, at *2. Singh first states that

his presumptive six-month removal period ended May 3, 2016, and additionally

submits that he is not a flight risk, danger to the community, and his appearance at



                                            9
future court hearings could be ensured by a reasonable bond. But these contentions

are immaterial. Under Zadvydas, even after the passage of six months, the only

relevant consideration is whether Singh has shown the absence of a significant

likelihood of his removal in the reasonably foreseeable future.

       The Petition’s sole allegation on the subject is that his “removal to India, or

any other country, is not significantly likely to occur in the reasonably foreseeable

future as he just filed a petition for review of his case with the Tenth Circuit on May

17, 2017.”8 So now that the Tenth Circuit has finished its review, Singh’s only

stated impediment to removal has been eliminated. And, as in Abiodun but unlike

Zadvydas, there is no showing that India would not receive Singh, and his

continued detention is of his own doing. Even though the burden has not shifted to

the government, ICE has provided the Court with testamentary evidence of Singh’s

refusal to complete necessary travel documents and forms on at least fifteen

occasions. ICE has submitted data showing that it accomplished more than 350

removals to India in 2016 alone. Even though he was expressly provided an

opportunity, Singh has not contradicted ICE’s contentions.9 As in Abiodun, while

the inability of ICE to remove Singh in a timely manner is troubling, the Court

finds no reason to believe the government is will not succeed in doing so in the




8   The “Status Report” drops the stated reason of the pending Tenth Circuit ruling
    and states only: “Petitioner’s removal to India, or any other country, is not
    significantly likely to occur in the reasonably foreseeable future.” (Doc. 16 ¶ 42.)
9   See note 2, supra.

                                           10
reasonably foreseeable future where the only apparent hurdle to it is his own

refusal to cooperate.

      Citing a detainee’s right to a custody hearing before an impartial adjudicator,

Singh also argues he was subject to an “erroneous interpretation of the law” by the

immigration judge and BIA. But there is no question that Singh has had

meaningful opportunities to demonstrate the merits of his claim for asylum. To the

extent the Petition questions the findings or neutrality of the immigration courts,

this Court is satisfied that the Tenth Circuit’s thorough opinion approving of those

decisions and denying him further review closes the book on that issue. See Singh v.

Sessions, 712 F. App’x at 824. While the Petition facially sounds in constitutional

violations, Singh has not provided any showing of a violation of a constitutional or

statutory right that is cognizable in this proceeding.

IV.   CONCLUSION

      Based on the foregoing, the Court DENIES Singh’s application for writ of

habeas corpus (Doc. 6) and DISMISSES the Petition WITH PREJUDICE. Singh’s

June 11, 2019 “motion for status of Petition” (Doc. 17) is DENIED as moot.



      Dated: June 12, 2019.


                                        BY THE COURT:


                                        /s/ Daniel D. Domenico
                                        Daniel D. Domenico
                                        United States District Judge




                                          11
